Per curiam.
The State Bar of Georgia brought disciplinary proceedings against the respondent, Arthur A. Mendenhall, Jr., charging him with violations of Standards 61 and 65 of State Bar Rule 4-102 (d). The respondent was the attorney for Ms. Beverly Hudson in a claim for damages for injuries suffered by her son. The respondent issued Ms. Hudson a check for $1,000 from his trust account, but there were insufficient funds on deposit to cover the check. After several months, the check was finally paid. The respondent was subsequently charged with violations of Standard 61 (failure to promptly deliver funds, securities, or other properties due to the client), Standard 65 (a) (failure to keep separate the client’s funds from the attorney’s funds), and *777Standard 65 (D) (failure to keep proper records of funds held in trust for clients, and unauthorized withdrawals of trust account funds for the attorney’s personal use).
Decided February 7, 1991.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
The Special Master found that the respondent’s failure to promptly deliver Ms. Hudson’s funds was in violation of Standard 61 of State Bar Rule 4-102 (d), and the respondent commingled his client’s funds with his own in violation of Standard 65 (a) of State Bar Rule 4-102 (d). Additionally, the respondent failed to properly record funds held on behalf of his clients in his trust account, made withdrawals from that fund without recording from which client’s account they were debited, and withdrew funds from the trust account for his own personal use. These acts violated Standard 65 (D) of State Bar Rule 4-102 (d).
Based upon the above violations and the record in support thereof, the Special Master recommended to the Review Panel of the State Disciplinary Board that the respondent, Arthur A. Mendenhall, Jr., be disbarred and his name be removed from the roll of attorneys licensed to practice law in the State of Georgia.
The Review Panel accepted the findings and recommendation of the Special Master and recommended that Respondent Arthur A. Mendenhall, Jr. be disbarred from the practice of law in Georgia.
This Court adopts the recommendation of the Review Panel of the State Disciplinary Board and directs that Respondent Arthur A. Mendenhall, Jr. be disbarred and his name removed from the roll of attorneys licensed to practice law in the State of Georgia.

All the Justices concur.